Citation Nr: 9924479	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-26 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance, or for housebound status.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1944 to March 1946.  He 
died in May 1986, and is survived by the appellant, his 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 decision of the RO, which 
denied a claim for special monthly pension.  

When this matter was previously before the Board in September 
1995, it was remanded for further development.  However, as 
the denial of the claim has been continued, the case has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The RO expended sufficient efforts to obtain all relevant 
evidence necessary for an equitable disposition of the 
appeal.  

2.  Because the medical evidence of record was not sufficient 
to evaluate the appellant's claim for special monthly 
pension, based on the need for aid and attendance or for 
housebound status, the Board remanded the claim to the RO in 
September 1995, for a VA aid and attendance evaluation, 
specifically to include an audiological evaluation.  

3.  The appellant failed to report to the scheduled 
examination in February 1998, and she has not responded to 
the RO's subsequent March 1999 supplemental statement of the 
case (SSOC), in which she was given notice that as a result 
of her failure to report, her claim was denied.  

4.  The appellant has not demonstrated good cause for her 
failure to report to a VA examination scheduled for February 
1998.  


CONCLUSION OF LAW

The veteran's claim for special monthly pension based on the 
need for regular aid and attendance, or for housebound 
status, is denied as a matter of law.  38 C.F.R. § 3.655 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was afforded a VA aid and attendance 
examination in March 1993, subsequent to the RO's receipt of 
her claim for special monthly pension.  While her complaints 
specifically included a "total" hearing loss that was not 
satisfactorily corrected with hearing aids, no audiological 
evaluation conducted.  In March 1993, the claim was denied at 
the RO, and in her April 1993 notice of disagreement (NOD), 
the appellant raised the issue of the lack of audiologic 
testing.  The matter was again raised in her substantive 
appeal, and in September 1995, the Board found that without 
such audiological testing and evaluation, there was 
insufficient medical evidence of record to adjudicate the 
claim for special monthly pension.  The Board remanded the 
appeal to the RO for additional development, to include 
having the appellant undergo VA audiological evaluation, and 
affording the appellant an opportunity to submit any 
additional medical evidence to support her claim.  

Pursuant to the remand, in October 1995, the RO issued 
correspondence to the appellant requested that she provide 
the names, addresses, and approximate dates of treatment of 
all medical care providers.  No reply is of record.  

In July 1996, correspondence was issue to the appellant, at 
her last known address of record, informing her that her last 
VA compensation check had been returned.  Notice was given at 
that time, that this check was now voided.  Request was also 
made for the reason that the check was returned, including 
whether the payee had died, or for the correct address, if 
changed.  No reply is of record.  

In February  1997, the RO requested that the appellant fill 
out and return a VA Improved Pension Eligibility Verification 
Report, prior to March 1, 1997.  No reply is of record.  
Consequently, VA benefits were suspended and terminated, and 
they have remained so.  

In February 1998, the appellant failed to report for 
scheduled VA examinations, to include audiological 
evaluation.  Consequently, in May 1998, the RO issued a SSOC 
informing her that since she failed to reply to the RO's 
September 1995 development request, and as she failed to 
report for a scheduled VA examination in February 1998, her 
claim was denied.  Additionally, in March 1999, notice was 
issued to the appellant that her claim was being forwarded to 
the Board.  No reply is of record.  


II.  Analysis

As noted above, the matter on appeal was remanded for 
additional necessary development, to include audiological 
evaluation.  The development was specially needed as the 
appellant asserted that her primary disability was her total 
hearing loss which is unsatisfactorily corrected by hearing 
aid devices.  At the time of the remand, the pertinent 
medical evidence in the claim folder consisted of the March 
1993 VA examination report, which reflected no audiological 
testing results, despite the fact that the appellant then 
reported that her primary complaint was her total hearing 
loss.  Upon review of this report, the Board concluded that 
the evidence of record was inadequate to evaluate the 
appellant's claim on appeal, and, thus a VA audiological 
evaluation was necessary.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a) (1998). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a). 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  However, when the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.  

The Board notes that the appellant has not only failed to 
report for a VA examination scheduled for February 1998, but 
she has failed to reply to any of the several correspondences 
from the RO over the course of the appeal.  To date, neither 
the appellant, nor her representative, has provided any 
reason for her failure to appear for the February 1998 VA 
examination.  Inasmuch as the evidence of record is 
inadequate to evaluate the current claim for increased 
pension benefits, and the appellant has not demonstrated good 
cause for failure to appear for necessary evaluation, 38 
C.F.R. § 3.655(b) mandates that the claim be denied.  See 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  Furthermore, 
as the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board has noted the representative's May 1999 argument 
that the appellant's location is unknown, and that she may 
have moved to a nursing home or elsewhere; however, the 
record contains no documentary support for this proposition.  
While the appellant has not responded to any VA 
correspondence, all sent to her last known address of record, 
none of that correspondence has been returned by the U.S. 
Postal Service to the RO as undeliverable. 

The Board emphasizes that, in the future, the appellant's 
claim for special monthly pension, based on the need for 
regular aid and attendance, or for housebound status, may be 
considered again, upon, among other things, a showing that 
she is willing to report for a VA audiological evaluation.  
At present, however, there is no basis upon which to grant 
the benefit sought on appeal, and the claim must be denied by 
operation of law.  Id.  


ORDER

The claim for special monthly pension based on the need for 
regular aid and attendance, or for housebound status, is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

